                     Case 19-12122-KG            Doc 526       Filed 12/03/19       Page 1 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    FOREVER 21, INC., et al.,1                                      ) Case No. 19-12122 (KG)
                                                                    )
                                        Debtors.                    ) (Jointly Administered)
                                                                    )

         NOTICE OF AGENDA ON MATTERS SCHEDULED FOR HEARING ON
           DECEMBER 5, 2019, AT 2:00 P.M. (PREVAILING EASTERN TIME)
         BEFORE THE HONORABLE KEVIN GROSS, AT THE UNITED STATES
       BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET
      STREET, 6TH FLOOR, COURTROOM NO. 3, WILMINGTON, DELAWARE 198012


I.           RESOLVED MATTERS

             1.      Six Sigma Retention. Debtors’ Application for Entry of an Order (I) Authorizing
                     the Employment and Retention of Six Sigma Academy International, LLC as
                     Operational Advisor, (II) Designating Matthew Katz as Chief Operating Officer
                     Nunc Pro Tunc to the Petition Date, and (III) Granting Related Relief
                     [Filed: 11/5/19] (Docket No. 404)

                     Response/Objection Deadline: November 19, 2019, at 4:00 p.m. (ET). Extended
                     to November 21, 2019, at 5:00 p.m. (ET) for the United States Trustee.

                     Responses/Objections Received:           Informal Comments from the United States
                     Trustee.




1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21
             International Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings,
             LLC (4224); Forever 21 Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC
             (6928). The location of the Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California
             90031.
2
             Any party who wishes to attend telephonically is required to make arrangements through CourtCall by
             telephone (888-882-6878) or by facsimile (310-743-1850).
           Case 19-12122-KG         Doc 526      Filed 12/03/19   Page 2 of 4



           Related Documents:

           i.       Certification of Counsel Regarding Debtors’ Application for Entry of an
                    Order (I) Authorizing the Employment and Retention of Six Sigma
                    Academy International, LLC as Operational Advisor, (II) Designating
                    Matthew Katz as Chief Operating Officer Nunc Pro Tunc to the Petition
                    Date, and (III) Granted Related Relief [Filed: 11/25/2019] (Docket
                    No. 497)

           ii.      [Signed] Order (I) Authorizing the Employment and Retention of Six Sigma
                    Academy International, LLC as Operational Advisor, (II) Designating
                    Matthew Katz as Chief Operating Officer Nunc Pro Tunc to the Petition
                    Date, and (III) Granting Related Relief [Filed: 12/2/2019] (Docket
                    No. 519)

           Status: The final order has been entered. No hearing is necessary.

II.   MATTERS FILED UNDER CERTIFICATION

      2.   KPMG Retention. Debtors’ Application for Entry of an Order (I) Authorizing the
           Retention and Employment of KPMG LLP as Auditor, Tax Compliance Service
           Provider, and Tax Consultant Nunc Pro Tunc to the Petition Date, (II) Approving
           the Terms of the Engagement Letters, (III) Waiving Certain Time Keeping
           Requirements Pursuant to Local Rule 2016-2(h), and (IV) Granting Related Relief
           [Filed: 11/5/19] (Docket No. 406)

           Response/Objection Deadline: November 19, 2019, at 4:00 p.m. (ET). Extended
           to December 3, 2019, at 10:00 a.m. (ET) for the United States Trustee.

           Responses/Objections Received:        Informal Comments from the United States
           Trustee.

           Related Documents:

                 i. Supplemental Declaration of Charity A. Manley in Further Support of the
                    Debtors’ Application for Entry of an Order (I) Authorizing the Retention
                    and Employment of KPMG LLP as Auditor, Tax Compliance Service
                    Provider and Tax Consultant Nunc Pro Tunc to the Petition Date;
                    (II) Approving the Terms of the Engagement Letters; (III) Waiving Certain
                    Time-Keeping Requirements Pursuant to Local Rule 2016-2(H) and
                    (IV) Granting Related Relief [Filed: 12/2/19] (Docket No. 523)




                                             2
     Case 19-12122-KG        Doc 526     Filed 12/03/19    Page 3 of 4



     ii.    Certification of Counsel Regarding Debtors’ Application for Entry of an
            Order (I) Authorizing the Retention and Employment of KPMG LLP as
            Auditor, Tax Compliance Service Provider, and Tax Consultant Nunc Pro
            Tunc to the Petition Date, (II) Approving the Terms of the Engagement
            Letters, (III) Waiving Certain Time Keeping Requirements Pursuant to
            Local Rule 2016-2(H), and (IV) Granting Related Relief [Filed: 12/2/2019]
            (Docket No. 524)

     Status: On December 2, 2019, the Debtors filed a proposed form of order under
             certification of counsel resolving the informal comments of the United
             States Trustee. Accordingly, a hearing on this matter is only necessary to
             the extent the Court has questions or concerns.

3.   OCP Motion. Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors
     to Retain and Compensate Professionals Utilized in the Ordinary Course of
     Business and (II) Granting Related Relief [Filed: 11/12/19] (Docket No. 423)

     Response/Objection Deadline: November 19, 2019, at 4:00 p.m. (ET). Extended
     to December 2, 2019, at 6:00 p.m. (ET) for the United States Trustee.

     Responses/Objections Received:      Informal Comments from the United States
     Trustee.

     Related Documents:

     i.     Certification of Counsel Regarding Debtors’ Motion for Entry of an Order
            (I) Authorizing the Debtors to Retain and Compensate Professionals
            Utilized in the Ordinary Course of Business and (II) Granting Related Relief
            [Filed: 12/2/2019] (Docket No. 525)

     Status: On December 2, 2019, the Debtors filed a proposed form of order under
             certification of counsel resolving the informal comments of the United
             States Trustee. Accordingly, a hearing on this matter is only necessary to
             the extent the Court has questions or concerns.


                [Remainder of page intentionally left blank]




                                     3
             Case 19-12122-KG    Doc 526    Filed 12/03/19    Page 4 of 4




Dated: December 3, 2019         /s/ Timothy P. Cairns
Wilmington, Delaware            Laura Davis Jones (DE Bar No. 2436)
                                James E. O’Neill (DE Bar No. 4042)
                                Timothy P. Cairns (DE Bar No. 4228)
                                PACHULSKI STANG ZIEHL & JONES LLP
                                919 North Market Street, 17th Floor
                                P.O. Box 8705
                                Wilmington, Delaware 19899-8705 (Courier 19801)
                                Telephone:     (302) 652-4100
                                Facsimile:     (302) 652-4400
                                Email:         ljones@pszjlaw.com
                                               joneill@pszjlaw.com
                                               tcairns@pszjlaw.com

                                -and-

                                Joshua A. Sussberg, P.C. (admitted pro hac vice)
                                Aparna Yenamandra (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900

                                -and-

                                Anup Sathy, P.C. (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone: (312) 862-2000
                                Facsimile:     (312) 862-2200

                                Co-Counsel for the Debtors and Debtors in Possession
